Aulisi, J.
Appeal from a decision of the Workmen’s Compensation Board which found an employee relationship between claimant and appellant employer and coverage by appellant iifeuranee company. Claimant was injured in her work as a housekeeper at the home of Dr. Green. She was on the payroll of K. R. J. Management Corporation, one of three corporations in which Dr. Green was the principal. These corporations apparently handled various business aspects of Dr. Green’s medical clinic. K. R. J. Management Corporation employed approximately 37 persons, primarily these were receptionists employed at the various offices. Also employed were maintenance men and domestics. These employees were supplied to Dr. Green and he paid the corporation for such services. Appellant carrier issued a compensation policy to the three corporations listing an address of “ 40 New York Avenue, P. 0. Box 262, Huntington, N. Y.” for locations in “ Suffolk County & Elsewhere in New York State.” It audited the employer’s payroll which listed claimant and it collected premiums thereon. The board found that claimant was under the control of K. R. J. Management Corporation as to employment, work performed and payment. The record discloses that claimant was listed on the payroll as a domestic and was paid by K. R. J. Management Corporation. This payroll was audited by appellant carrier without objection and its premiums were at least in part based upon the wages paid claimant (see Matter of Black v. Swetnick, 281 App. Div. 997). The board’s decision is a factual one which is supported by substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in a memorandum decision by Aulisi, J.